DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
The claim(s) recite(s) a method for manufacturing material powder “based on” the particle size distribution of a virgin material and fluidity of a reused material, so that the particle size distribution corresponds to the fluidity being equal to or greater than a predetermined standard value of the fluidity.  This is directed to a judicial exception as an abstract idea: (b) Mental Process - concepts performed in the human mind (including an observation, evaluation, judgment, opinion). The recited method comprises no actual steps about making the material powder, but merely is “based on” the particle size distribution and fluidity which can be considered as mental activity.  It is not known how the material powder is actually made. (Step 2A Prong One).  
This judicial exception is not integrated into a practical application. Once the abstract idea of determining particle size distribution is done, it is simply applied to the manufacturing of the material particle without any further specific, integrating steps.  This situation is similar to Example 45 in “101 working examples” wherein the controller does not integrate the judicial exception into a practical application, because the controller represents mere data gathering and is recited at a high level of generality; it represents no more than mere instructions to apply the judicial exceptions on a computer and nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a controller (Step 2A Prong Two).  As stated above, the instant claim similarly recites mere data gathering of the claimed particle size and fluidity (ie. “based on…” limitations), followed by generally linking this concept to the broad recitation of mere “manufacturing powder”.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception: the measurement of particle size distribution and powder fluidity is routine and well known.  (Step 2B).
In view of the above considerations, the examiner considers the claims to be ineligible under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the particle size distribution" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the material powder that is unused" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the fluidity" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the material powder that is unsintered" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites a “method for manufacturing material powder for metal laminating modelling” without an actual step, which renders the claim indefinite.  All limitations are under “based on” which is an abstract idea as stated in the 101 rejection.  For the purpose of further examination, any process that makes material powder for metal laminating modelling will be considered meeting the claim, based on broadest reasonable interpretation.
Claim 1 recites “the material powder … is manufactured based on the particle size distribution... and the fluidity…” which renders the claim indefinite, because it is not known if the method includes a step of measuring the recited particle size distribution and fluidity or not.  The method may comprise a step of measuring the particle size distribution and fluidity.  However, the method can also use a particle size distribution and/or fluidity data obtained from another source without actually measuring them.  Or the method can even only comprise a step of receiving a material powder, knowing that it has a particle size distribution and fluidity.   For the purpose of further examination, any consideration of obtaining material powder having a particle size distribution correlated with fluidity will be considered meeting this limitation, based on broadest reasonable interpretation.
Claims 1 recites “the particle size distribution corresponds to the fluidity” which renders the claim indefinite, because the meaning of “corresponds” is not clear.  It could mean a particle size distribution that achieves a certain fluidity.  It could also mean an arbitrary particle size distribution having certain undisclosed relationship with fluidity, because one of ordinary skill would understand that there must be a relationship between particle size distribution and fluidity; and particle size distribution must correspond to fluidity in some way.  For the purpose of further examination, any particle size distribution having a relationship with fluidity will be considered to meet this limitation, based on broadest reasonable interpretation.
Claims 2-11 are rejected likewise as depending on claim 1.
Claim 3 recites the limitation "the pile" in line 24.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites “the fluidity is obtained based on a discharge time… and angle of repose…” which renders the claim indefinite, because it is not known if the method includes a step of measuring the recited fluidity or not.  The method may comprise a step of measuring the discharge time and angle of repose.  However, the method can also use a discharge time and angle of repose obtained from another source without actually measuring it.  Or the method can even only comprise a step of mental activity of knowing the fluidity is obtained by discharge time and angle of repose.  For the purpose of further examination, any fluidity from discharge time and angle of repose measurement will be considered meeting this limitation, based on broadest reasonable interpretation.
The term "stable" in claim 3 is a relative term which renders the claim indefinite.  The term "stable" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It can mean the pile is stable; it can mean the reused material is stable; it can mean the pile does not collapse spontaneously; it can mean the reused material does not agglomerate; it can mean the reused material does not decompose;…  For the purpose of further examination, any pile or reused material that has a feature unchanged will be considered meeting this limitation, based on broadest reasonable interpretation.
Claim 5 recites the limitation "the frequency" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the cumulative distribution" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the range" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 directs the method for manufacturing material powder, but recites “laminating modelling of a sintered body is performed…” which renders the claim indefinite, because it is not clear what steps are required.  It is not clear if the laminating modelling a required step for manufacturing material powder; and if it is required, it is not clear how the laminating modelling affects powder manufacturing.  For the purpose of further examination, the claim is interpreted as mere functional language describing the effect of silica additions on porosity and/or strength; and any method of manufacturing material powder with any amount of silica will be considered meeting this limitation, based on broadest reasonable interpretation and as explained in the pertinent rejection section below.
Claim 9 recites the limitation "the porosity" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the strength" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 2 recites “the durability test is implemented without performing laminating modelling”.  However, claim 1 recites the durability is performed with “reused” material.  One of ordinary skill would understand that the reused material has passed the laminating modelling process at least once.  If laminating modelling is not performed, it is not clear how the material is “reused”.  It is not clear if the “reused” material is the same as the virgin material when the “reused” material has not gone through the laminating modelling process.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 11 recites “the particle size distribution before adding the silica particles is the particle size distribution corresponding to the fluidity that is lower than the predetermined standard value of the fluidity”.  However, independent claim 1 recites “the particle size distribution corresponds to the fluidity of the reused material being equal to or greater than a predetermined standard value of the fluidity”.  The particle size distribution in claim 11 is “the” particle size in claim 1.  The same particle size cannot correspond to a fluidity both greater than and lower than “the” predetermined standard value of “the” fluidity.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 4-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al (US 20200362142 A1), hereinafter “Saito”, alternatively in view of Tougeyama et al (JP2005335199A), hereinafter “Tougeyama”, an English machine translation is reference here.
Regarding claim 1, the examiner recognizes that the preamble “for metal laminating modelling” is purpose or intended use limitation which, upon further consideration, does not further limit the structure of the product because the claim does not specify any structural limitation on the material powder. Any material powder that is made by the claimed method should be entirely capable of being used for metal laminating modelling.  Therefore, the examiner reasonably considers that this limitation is met by Saito’s product being made by the same method as stated below, absent concrete evidence to the contrary.  Nonetheless, Saito teaches the powder for producing a three-dimensional object [0002].  The examiner submits that the claimed laminating modelling is equivalent to producing 3D objects.
Saito teaches a resin powder for producing a three-dimensional object [0002].  Saito further teaches that resin can be substituted for metals [0210].  One of ordinary skill would consider metal and resin to be art-recognized equivalents for the same purpose of producing 3D objects, and would have reasonably substituted metal for resins.  Thus, the claimed material powder for metal laminating modelling would have naturally flowed from Saito’s teaching.
Alternatively, Tougeyama teaches an inorganic or organic powder material for 3D object [0002].  The powder material can be metal [0028].  Since Saito teaches resin powder can be used for producing 3D object as stated above, metal powder and resin powder are art-recognized equivalents for the same purpose of producing 3D objects; and it would have been obvious for one of ordinary skilled in the art to substitute metal powder in Tougeyama’s teaching for resin powder in Saito’s teaching (MPEP 2144.06).
Saito teaches that the powder for producing a three-dimensional object can be brand-new powder and recycled powder; and the recycled powder is a powder that has remained unused for producing an object when object production is performed for 50 hours [0172-0173].  Recyclability test for excessive powder was evaluated [0370].  The operation was repeated ten times, to explore the number of times of repetition until which particles are still usable – corresponding to the claimed “reused a predetermined number of times…”.  Saito teaches returning the powder to the supplying tank, suggesting the powder is discharged before returning to the device – corresponding to the claimed “reused material discharged from the metal laminating modelling device is recovered”.  Saito does not expressively teach measuring particle size distribution and fluidity in the recyclability test.  However, one of ordinary skill would understand that particle size 

Regarding claim 2, the fluidity test would have naturally flowed from Saito’s teaching as stated above.  Since the fluidity test affects the quality of the product, it would be obvious to conduct the test before performing the manufacturing as would have been recognized by one of ordinary skill.

Regarding claim 4, Saito teaches that “stable production of high-density, high-quality three-dimensional objects having a high dimensional stability and a high surface smoothness is related with the fluidity” [0215].  Therefore, one of ordinary skill would predetermine a standard value of fluidity that correlates to the high-density, high smoothness (ie. uniform) dimensional objects as expressively taught by Saito.  

Regarding claim 5, Saito teaches that a particle diameter of 25 - 80 micrometers can improve fluidity [0064].  Since Saito does not teach any particle diameter below 25 micron, particles below 25 micron size would be absent as being recognized by one of ordinary skill, meeting the claimed particles having size of 17 micron or less is 4% or less.

Regarding claim 6, Saito teaches that in a classification operation, particles of diameter of 25 - 80 micrometers is collected in order to improve fluidity [0064].  One of ordinary skill would understand that a majority (if not all) particles within the range of 25-80 micron will pass the classification operation (sieving), overlapping the claimed 17-53 micron.  In a different embodiment, Saito teaches the average particle diameter to be 30-100 micron [0262], overlapping the claimed 17-53 micron.  One of ordinary skill would understand that average particle size accounts for more than 50% of cumulative distribution.  Also, one of ordinary skill would understand that the maximum frequency distribution is with 25-80 micron, overlapping the claimed 17-53 micron.  Finally, since the particles with size below 25 micron is absent as stated above, the frequency of particles having diameter of 25 micron or less is negligible, meeting the claimed frequency of particles having size of 17 micron or less is 3% or less.

Regarding claim 7, Saito teaches adding silica as a fluidizer to improve fluidity [0126, 0129].

Regarding claim 8, Saito teaches the fluidizer particle size is less than 10 micron [0126-0127], overlapping the claimed 5-15 nm.

Regarding claim 9, the examiner considers this limitation to be functional language as stated in 112(b) rejection;Accordingly, Saito teaches adding silica to the powder as explained above.  
Saito is silent about a resulting porosity.  However, the claim does not specify porosity limitation.  Accordingly, any inherent level of porosity that would naturally flow from the added silica in Saito would naturally be meet a porosity level that is equal to or greater than an arbitrary, unspecified level porosity as claimed, which meets the instant claim limitation.  In addition, applicant teaches the silica amount is 0.01-0.09% [0080 spec.].  Saito teaches the silica amount is 0.05% by mass or less [0228], overlapping the claimed range.  Since the claim expressively states that the amount of silica is adjusted so that the porosity meets the predetermined standard value, the predetermined standard value is expected to be present or would have naturally flowed from Saito’s teaching.

Regarding claim 10, Saito does not teach that the silica particles are added to the recycled powder.  Therefore, one of ordinary skill would understand that the silica particles are added to the brand-new (ie. virgin) powder.

Regarding claim 11, Saito teaches silica particles improving fluidity [0126, 0129] as stated in claim 7.  Therefore, one of ordinary skill would understand that the fluidity of the material powder is lower before adding the silica particles; and the particle size distribution of 
Since there is no specific “predetermined standard value” of fluidity in the claim, any inherent fluidity in Saito will meet this limitation.  In addition, Saito teaches overlapping amount of silica particles as stated above, the claimed feature of the fluidity is equal to or greater than the predetermined standard value of the fluidity is expected to be present or would have naturally flowed from Saito’s teaching, because the claim expressively states that the amount of the silica particles is adjusted so that the fluidity is equal to or greater than the predetermined standard value of the fluidity.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al (US 20200362142 A1), hereinafter “Saito”, alternatively in view of Tougeyama et al (JP2005335199A), hereinafter “Tougeyama”, an English machine translation is reference here, as applied to claim 1 above, further in view of Carson et al (“Bulk Properties of Powders”, ASM Handbook, Volume 7: Powder Metal Technologies and Applications, 1998), hereinafter “Carson”.
Regarding claim 3, Saito and alternatively in view of Tougeyama teaches the method in claim 1.  Saito and alternatively in view of Tougeyama does not teach the fluidity is obtained based on discharge time and angle of repose.  However, Carson teaches methods for measuring metal powder flow.  Flow rate is measured as the time required for a powder sample to flow through a funnel into the cavity of a container or mold [p.295]; and angle of repose is measured on an unstrained pile of solids [p.299].  The examiner submits that flowability is equivalent to .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al (US 20200362142 A1), hereinafter “Saito”, alternatively in view of Tougeyama et al (JP2005335199A), hereinafter “Tougeyama”, an English machine translation is reference here, as applied to claim 7 above, evidenced by Amano (“External additive of toner”, Journal of the Imaging Society of Japan, vol.43, 2004).
Regarding claim 8, Saito teaches the silica particles to improve fluidity in claim 7.  Saito discloses the fine particles for fluidity improvement is Aerosil RA200H (available from Nippon Aerosil Co., Ltd.) [0228-0229]. Amano discloses that RA200H silica has average particle size of 12 nm [Table 1], falling within the claimed range of 5-15 nm.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734